                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                    Plaintiff,                           4:18CR3022

     vs.
                                                            ORDER
SEAN O'NEAL,

                    Defendant.


      Defendant has moved to continue the pretrial motion deadline and trial,
(Filing No. 42), because Defendant’s counsel needs additional time review this
case and prepare for trial. The motion to continue is opposed. (Filing No. 43).
After weighing the competing interests of the parties, for the reasons stated on
the record, the court finds the motion should be granted, but only in part.
Accordingly,

      IT IS ORDERED:

      1)       The government’s objection to a three- to four-month continuance
               (Filing No. 43) is sustained, and Defendant’s motion to continue,
               (Filing No. 42), is granted in part and denied in part.

      2)       Pretrial motions and briefs shall be filed on or before August 16,
               2019.

      3)       Trial of this case is set to commence before the Honorable John M.
               Gerrard, Chief United States District Judge, in Courtroom 1, United
               States Courthouse, Lincoln, Nebraska, at 9:00 a.m. on September
               16, 2019, or as soon thereafter as the case may be called, for a
               duration of five (5) trial days. Jury selection will be held at
               commencement of trial.

      4)       The ends of justice served by granting a one-month continuance
               outweigh the interests of the public and the defendant in a speedy
               trial, and the time between today’s date and September 16, 2019
               shall be deemed excludable time in any computation of time under
     the requirements of the Speedy Trial Act, because although counsel
     have been duly diligent, additional time is needed to adequately
     prepare this case for trial and failing to grant additional time might
     result in a miscarriage of justice. 18 U.S.C. § 3161(h)(1) & (h)(7).
     Failing to timely object to this order as provided under this court’s
     local rules will be deemed a waiver of any right to later claim the time
     should not have been excluded under the Speedy Trial Act.

June 11, 2019.
                                     BY THE COURT:

                                     s/ Cheryl R. Zwart
                                     United States Magistrate Judge




                                 2
